365 S.W.3d 255 (2012)
STATE of Missouri, Respondent,
v.
Yancy L. WHITE, Appellant.
No. ED 96403.
Missouri Court of Appeals, Eastern District, Division Four.
March 20, 2012.
Application for Transfer to Supreme Court Denied May 7, 2012.
Jessica Hathaway, Assistant Public Defender, St. Louis, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
PATRICIA L. COHEN, P.J., GLENN A. NORTON, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Yancy White (Defendant) appeals the judgment of conviction entered by the Circuit Court of the City of St. Louis after a jury found him guilty of three counts of armed robbery in the first degree and three counts of armed criminal action. Defendant claims that the trial court erred by: 1) denying his motion to suppress identification evidence from two victims and overruling his objections to that evidence at trial; and 2) overruling his objection to his in-court identification by two victims.
We have reviewed the briefs of the parties and the record on appeal and find the trial court did not abuse its discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).